Several weeks ago, as we prepared to address this historic seventieth session of the General Assembly on the post-2015 development agenda and in the general debate, we pondered issues of significance to our country, our region, small island developing States (SIDS) and our planet. We decided then, as we have done in the past, that we must highlight the challenges brought about by the increasing concentration of greenhouse gases in the atmosphere and the resulting changes in global climate. That is a major threat to our planet, with a disproportionate impact on SIDS.
Our concerns have been magnified since 27 August, when Tropical Storm Erika brought with it up to 18 inches of rain in 16 hours in Dominica, with a concentration of heavy continuous rainfall over a five-hour period. The intensity of the rainfall led to rapid flash flooding and numerous landslides in several communities. Dominica was severely impacted, with 13 people confirmed dead and 17 still missing, while roads, bridges, houses, public buildings and the main airport were devastated. Two communities in the south of Dominica had to be evacuated, displacing hundreds of families.
According to an initial assessment conducted by the World Bank, the Government of Dominica and other partners, Tropical Storm Erika caused losses and damage to infrastructure in the amount of up to 1.3 billion East Caribbean dollars, or $483 million. In
less than 24 hours, 90 per cent of Dominica’s gross domestic product was wiped out, and over 7,000 people were severely affected. Most of the damage was sustained in the transport, housing and agriculture sectors.
Owing to the magnitude of the damage and the limited resources of our country, we had to depend on support from outside Dominica to provide immediate relief to those who were affected. The outpouring of support allowed us to bring emergency relief to all people in a timely manner. On behalf of the people and Government of the Commonwealth of Dominica, and on my own behalf, I wish to extend our profound gratitude to all the countries, governmental and non-governmental organizations and Dominicans, at home and abroad, for their tremendous support during our time of need.
We also thank those partners that have pledged their commitment to working with us during the rebuilding of a stronger and more climate-resilient Dominica. My Government and people will forever be grateful to those who extended the hand of friendship to us. With the help of God, the international community and the resolve and resilience of the Government and people of the Commonwealth of Dominica, we will build a stronger and more resilient Dominica. In building a better and stronger Dominica, we will, of necessity, have to factor into our constructions and settlements measures that will provide resilience and adaptation to the impact of climate change.
We therefore expect that replacing and restoring damaged infrastructure will be more expensive than it has been in the past. That extra cost undermines our progress in achieving sustainable development, because of the constant need to re-allocate resources from nationally identified priority areas to address the challenges — challenges brought about, to a large extent, by climate change. Those are factors that contribute to the high debt burden of small island developing States such as Dominica.
At times like these, in order to respond effectively to the disaster, we urgently need the assistance of the international community, to make available, in a timely manner, access to grants, concessionary financing and development assistance. That is of critical importance to ensure that the gains we have made in achieving the Millennium Development Goals are not reversed and that we are able to meet the agreed Sustainable
10/33 15-29946

03/10/2015 A/70/PV.28
Development Goals (SDGs). Beyond the immediate present, the Commonwealth of Dominica calls for an international natural-disaster-risk fund to provide financial resources to small island developing States that have been impacted by natural disasters. In the case of the Caribbean States, that could be in collaboration with or an extension to the catastrophic risk fund that exists in the Caribbean Development Bank. We propose that that special natural-disaster-risk fund should be capitalized by the annex I parties to the United Nations Framework Convention on Climate Change, other major greenhouse-gas emitters and voluntary contributions by other countries.
Over the past decade, the impact of climate change has wreaked havoc on Caribbean SIDS. In 2004, Hurricane Ivan, a category 3 system, wiped out twice the value of the gross domestic product of Grenada — approximately $1 billion — and left 18,000 people without shelter, food and personal belongings. On 24 December 2013, we were violently reminded of the impact of slow-moving weather systems on the lives of our Caribbean people. Dominica, Saint Lucia, and Saint Vincent and the Grenadines were set back by 3.4 per cent, 1.4 per cent and 12.8 per cent of their gross domestic products, respectively.
We in the Caribbean have been on the receiving end of the impact of climate change for decades. We therefore know from our own experiences that the impact of climate change represents a real and present danger to the existence of small island States like Dominica. We are living the effects of climate change. Even as recently as yesterday, our sister Caribbean island country of the Commonwealth of the Bahamas was impacted by Hurricane Joaquin. We stand in solidarity with the Government and people of the Bahamas, as they struggle to deal with the devastation that it has caused.
As we move closer to the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change (COP21) later this year, we trust that all States parties are heeding the warnings of the scientific community and the plea of those of us who experience the impact of climate change on a daily basis, and that they are preparing to make serious commitments to reducing global warming. It will be crucial at COP21 to put in place a system that makes possible the achievement of the not-more-than 1.5°C goal, by agreeing to the highest possible levels of mitigation, ambition, finance and a
very rigorous system for transparency, complemented by a compliance regime.
However, while such commitments are commendable and should reduce and hopefully reverse the trend of increasing global mean temperature, the slow onset of events of climate change will continue to have severe impacts on developing countries. We therefore call for the establishment at COP21 of a new loss and damage mechanism that will take into account the impact of climate change and provide resources for SIDS to respond to those challenges.
The recently concluded Summit on the post-2015 development agenda laid out a highly robust and people-centred framework that we must all commit to implementing for the sake of a better tomorrow for our citizens and future generations. We must participate and play our individual and collective roles in ensuring that all 17 of the Agenda’s Sustainable Development Goals and its 169 targets are not merely aspirational but also achievable. We were gratified to see several of our priority issues reflected in the text, such as a need to build resilience and to conserve and sustainably use oceans and seas; food security; water and sanitation; affordable, reliable and sustainable energy; crime; climate change; and sustainable consumption and production, among others.
It is up to all of us, individually and collectively, to ensure the realization of the SDGs. The Commonwealth of Dominica is therefore encouraged by the strides that small island developing States are making towards the attainment of SDG 7, on affordable and clean energy. Just a few days ago, on 27 September, SIDS demonstrated their leadership, by creating the first-ever intergovernmental organization for SIDS, the Small Island Developing States Sustainable Energy Initiative (SIDS DOCK). The statute came into force with a membership of 32, creating a sustainable energy and climate-resilient organization. SIDS DOCK is intended to provided a collective voice, financial leverage and implementation mechanisms to transform our national energy sectors into catalysts for sustainable low-carbon economic development and help us meet the urgent need to mitigate, adapt and build resilience to climate change. The Government of the Commonwealth of Dominica is proud to have had the opportunity to serve as the Chair of the steering committee responsible for the establishment of this first-ever intergovernmental organization of SIDS.
15-29946 11/33

A/70/PV.28 03/10/2015
On behalf of the States members of SIDS DOCK, we wish to express our gratitude to our partners, Denmark and Japan, which have made our initiative possible. We also extend our thanks to the Government of Austria and the United Nations Development Programme for being genuine partners in the spirit of the SIDS Accelerated Modalities of Action (SAMOA) Pathway and establishing the earliest centres for renewable energy and energy efficiency in the Caribbean and Pacific. We also thank the Government of Sweden for its support for the development of the project pipeline. We look forward to their continued partnership in that and other initiatives aimed at achieving the SDGs.
SIDS are equally concerned about sustainably utilizing and conserving local resources, such as our oceans, seas and marine resources, for the benefit of all our people. SDG 14 creates an opportunity for SIDS to have more control over the vast marine area, which when combined is six times larger than the land mass of the European Union. For small island States — or, more appropriately, large ocean States — we are the oceans. We therefore endorse the We Are the Ocean initiative being developed and co-chaired by the Marshall Islands and Grenada, with the Commonwealth of Dominica playing a major coordinating role. As a response to that need, a few days ago, at the annual meeting of the Clinton Global Initiative, SIDS DOCK, together with partners, launched the Blue Guardians. We look forward to participating in that initiative.
The Commonwealth of Dominica is encouraged by the emphasis that the Addis Ababa Action Agenda has placed on the mobilization of support for the post- 2015 development agenda. A combination of financing modalities and sources is essential to assist developing countries meet their development goals by providing access to essential public services, ending hunger, reducing poverty and enhancing the lives of all people. Dominica is therefore committed to and supports the call for us to incorporate sustainable development and the pursuit of equity, including gender equality, women and girls’ empowerment, and social inclusion, in our domestic policies. Those policies are consistent with the goals my Government has been committed to and has been promoting since the dawn of the century.
Our efforts notwithstanding, middle-income SIDS like Dominica are a special category that must be recognized and dealt with in a manner that reflects our realities. The measure of per capita income as a qualifier for determining access to official
development assistance and concessionary financing distorts the true situation of SIDS and ignores our special vulnerabilities. The public debt stock is another essential indicator that must be factored in when the true state of middle-income SIDS is considered. High debt overhang makes it difficult for SIDS to provide essential public services. That is compounded by the fragility of our economies and the constant threat and impact of natural disasters, which make us especially vulnerable. In fact, according to a recent report by the United Nations Economic Commission for Latin America and the Caribbean, it is estimated that the economic cost of natural disasters in Caribbean countries over the 2000- 2014 period exceeded $30.7 billion.
Furthermore, I am advised that at least 40 per cent of the debt burden of Caribbean States is due to debt incurred in responding to natural disasters. A single major natural disaster can set back one of our small islands for more than a decade by obliterating the country’s gross domestic product overnight. The recent cases of Grenada and Dominica illustrate that point vividly. In order for financing for sustainable development to be effective, durable and genuine, there must be partnerships based on mutual respect. Development partners, especially intergovernmental agencies and financial institutions, must be more responsive to the needs of SIDS. Interventions therefore must reflect the aspirations of the people and be informed by genuine participation and local ownership.
The traditional North-South relationship must be reset to embrace collaboration and cooperation rather than prescription and dictation. The new approach should be enhanced by South-South and triangular cooperation. We therefore encourage countries in the South that have the means to do so to support South- South and triangular cooperation, to build essential public infrastructure, to provide financing and to participate in science and technology innovation and capacity-building.
The People’s Republic of China, for example, has emerged as a leader in South-South cooperation. The South has been benefiting from China’s role in economic and social development through bilateral cooperation. We commend the efforts by the People’s Republic of China for its role in establishing the Asian Infrastructure Investment Bank, thereby creating a multilateral platform for South-South cooperation as an extension to its excellent bilateral cooperation. Our cooperation with the People’s Republic of China has
12/33 15-29946

03/10/2015 A/70/PV.28
brought about major improvements in our country’s infrastructure, education, health care, sports, national security and agriculture. We thank China for its contribution to the people of Dominica.
South-South cooperation in some cases has created economic space for our countries to implement infrastructure and social programmes for the benefit of our people. A case in point is the PetroCaribe arrangement by the Bolivarian Republic of Venezuela, in which Latin American and Caribbean countries are provided with a reliable supply of oil and oil products under favourable terms and conditions. That spirit of solidarity is a shining example of South-South cooperation. The leadership of Venezuela has also led to the creation of the Bolivarian Alternative for the Peoples of Our America (ALBA). ALBA has funded and continues to fund development programmes in agriculture, infrastructure, education and health care in Dominica and its other member States, especially in the Caribbean.
Similarly, the Republic of Cuba has been a leader in South-South and triangular cooperation. Cuba has provided tremendous support to countries in the Latin America and Caribbean region and as far away as Africa, thanks to its vast pool of human resources, especially in health care and education. At the same time, Cuba has provided capacity-building and technology transfer in essential areas.
We applaud the actions taken by President Barack Obama to normalize relations between Cuba and the United States. The removal of Cuba from the United States list of countries that sponsor terrorism is an endorsement of the call that Dominica, the Caribbean Community and the majority of the States Members of the United Nations have been making for almost two decades. Those steps are undoubtedly steps in the right direction, that is, towards the full integration of Cuba into the international, economic, financial and trading systems. We appeal to the legislative branch of the United States Government to allow President Obama to complete the process by lifting all sanctions on Cuba.
Almost 70 years ago, on 24 October 1945, the United Nations came into existence when 29 nations ratified the Charter of the United Nations. The impact of two major wars in short succession had devastated the world, leaving millions dead. The world vowed “never again”. The world of today is far different than it was 70 years ago. There are far more Member States and the
balance of power has shifted slightly, with the South playing a greater role. Human development has been unprecedented, moving more people out of poverty, and yet so much more needs to be done. We have placed our planet in peril from the existential threat of climate change. The rise of terrorism and radicalization throughout the world, especially in Iraq and Syria, is an attack on peace and security everywhere.
We therefore must resolve to enhance the role of the United Nations in resolving matters that go beyond borders and affect all of humankind and our planet. That requires changes to the working methods of the General Assembly and a more representative Security Council to reflect today’s realities. We must continue to call for the protection of our planet. We must listen to and heed the cries of those who are suffering throughout the world. We must create and adopt policies that address the pressing needs of the most vulnerable among us. Above all else, we must continue to work to resolve the issues that threaten the peace and stability of our nations.
